Case 1:21-cv-22445-KMM Document 54 Entered on FLSD Docket 09/01/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


  DONALD J. TRUMP et al.,                       Case No. 1:21-cv-22445-KMM-LFL

         Plaintiffs,

  vs.

  YOUTUBE, LLC and SUNDAR PICHAI,

        Defendants.
  _______________________________________/

    DEFENDANTS’ MOTION TO DEFER BRIEFING SCHEDULE FOR PRELIMINARY
   INJUNCTION MOTION AND TO EXTEND DEADLINE FOR CONFERENCE UNDER
      L.R. 16.1(b) AND F.R.C.P. 26(f) AND SUPPORTING MEMORANDUM OF LAW

         This Court has indicated that it plans to “set a briefing schedule for Plaintiffs’ Motion for

  Preliminary Injunction . . . upon a showing that Defendants are on notice as to the Motion . . . or,

  upon Defendants[’] appearance in the above-captioned case.” Paperless Notice (Dkt. 44). The

  Court also ordered the parties to hold a scheduling conference under Local Rule 16.1 within 60

  days of the filing of the Complaint. Paperless Pretrial Order (Dkt. 4).

         While Defendants YouTube, LLC and Sundar Pichai (collectively, “YouTube”) have now

  entered an appearance, YouTube respectfully requests that the Court defer setting a briefing

  schedule on Plaintiffs’ motion for a preliminary injunction and extend the deadline for the

  conference required by Federal Rule of Civil Procedure 26(f) and Local Rule 16.1(b) until: (1) this

  Court decides whether this case should be related to the similar, lower-numbered cases filed in this

  District (see Notice of Pending, Refiled, Related, or Similar Actions (Dkt. 53)); (2) the United

  States has an opportunity to weigh in on whether it intends to intervene in this action; and (3) a

  ruling is made on YouTube’s forthcoming motion under 28 U.S.C. § 1404(a) to transfer this case
Case 1:21-cv-22445-KMM Document 54 Entered on FLSD Docket 09/01/2021 Page 2 of 7




  to the Northern District of California based on the forum selection clause in the parties’ governing

  agreement. (As set forth in undersigned counsel’s Local Rule 7.1 certification, undersigned

  counsel has conferred with counsel for Plaintiffs and is authorized to state that Plaintiffs have no

  objection to extending the deadline for the conference required by Local Rule 16.1 and F.R.C.P.

  26(f) for an additional 30 days, but they otherwise do not agree to the relief YouTube seeks in this

  motion.) In the alternative, YouTube respectfully requests that the Court hold a status conference

  during which the parties can state their respective positions on a briefing schedule and the timing

  for the initial case management conference.

                                          BACKGROUND

         On July 7, 2021, Former President Donald J. Trump (“Former President Trump”) and other

  plaintiffs filed this putative class action against YouTube and the CEO of its parent company

  asserting claims based on actions YouTube allegedly took to moderate Plaintiffs’ content on the

  platform. Compl. (Dkt. 1). Represented by the same counsel, Former President Trump has also

  filed substantially similar complaints against Facebook and Twitter. Trump v. Facebook, No. 1:21-

  cv-22440 (“Trump v. Facebook”) (pending before Judge Williams), Compl. (Dkt. 1); Trump et al.

  v. Twitter, Inc. et al., No. 1:21-cv-22441 (“Trump v. Twitter”) (pending before Judge Scola),

  Compl. (Dkt. 1).

         Despite filing these mirror-image actions against Facebook, Twitter, and YouTube on the

  same day, Plaintiffs did not file any notice of related cases in any of the three cases. On August

  23, 2021, without having served the Complaint, Former President Trump filed a Motion for

  Preliminary Injunction seeking an order compelling YouTube to restore his channel and videos to

  the platform and to declare Section 230(c) of the Communications Decency Act unconstitutional.

  Mot. (Dkt. 43) at 29-30.



                                                   2
Case 1:21-cv-22445-KMM Document 54 Entered on FLSD Docket 09/01/2021 Page 3 of 7




         On August 31, 2021, YouTube accepted a service waiver, appeared in this case, and filed

  a notice of related cases under Local Rule 3.8 identifying the substantially similar actions against

  Facebook and Twitter (Dkt. 53). In short order, YouTube intends to move under 28 U.S.C. §

  1404(a) to transfer the case to the Northern District of California, the parties’ agreed-upon federal

  forum. In creating their YouTube accounts, Plaintiffs agreed to YouTube’s Terms of Service,

  including a forum-selection clause designating the “federal or state courts of Santa Clara County,

  California,” as the exclusive forum for all “claims arising out of or relating to these terms or the

  Service.” https://www.youtube.com/t/terms; accord Atl. Marine Constr. Co. v. U.S. Dist. Ct., 571

  U.S. 49, 52 (2013) (“When a defendant files . . . a motion” to transfer based on a forum-selection

  clause “a district court should transfer the case unless extraordinary circumstances unrelated to the

  convenience of the parties clearly disfavor a transfer.”).

                                        MEMORANDUM OF LAW

         “A district court has inherent authority to manage its own docket ‘so as to achieve the

  orderly and expeditious disposition of cases.’” Equity Lifestyle Props., Inc. v. Fla. Mowing &

  Landscape Serv., Inc., 556 F.3d 1232, 1240 (11th Cir. 2009) (quoting Chambers v. NASCO, Inc.,

  501 U.S. 32, 43 (1991)). More specifically, “district courts [are afforded] broad discretion over the

  management of pre-trial activities, including discovery and scheduling.” Johnson v. Board of

  Regents of University of Georgia, 263 F.3d 1234, 1269 (11th Cir. 2001).

         In the interest of order and efficiency, YouTube respectfully requests that this Court defer

  setting a briefing schedule for Plaintiffs’ motion for a preliminary injunction (and delay the

  deadline for the parties to hold a conference under Local Rule 16.1(b) and F.R.C.P. 26(f)) until it

  is determined what judge and what court will ultimately preside over this case. This approach will

  allow the Court that ultimately handles this case (whether in this District or the Northern District



                                                    3
Case 1:21-cv-22445-KMM Document 54 Entered on FLSD Docket 09/01/2021 Page 4 of 7




  of California) to determine the appropriate schedule for both consideration of the merits (including

  Plaintiffs’ preliminary injunction motion) and for the case more broadly, including initial

  disclosures, discovery, and trial. Moreover, if the case is transferred to the Northern District of

  California, this approach will allow that Court to apply its local rules to the initial case management

  conference and avoid potential duplication of work under two different procedural rules.

         Moreover, holding off on setting a briefing schedule for the preliminary injunction motion

  will give the Department of Justice an opportunity to offer its views on that schedule. On July 12,

  2021, the Court certified to the Attorney General the federal constitutional questions raised by

  Plaintiffs in this case, and gave the Attorney General 60 days to notify the Court whether the

  Government intended to intervene. Order Certifying Constitutional Question (Dkt. 11). The Court

  thereafter ordered a stay of the Government’s deadline to intervene in this case until “Plaintiffs

  have filed a motion raising the constitutional issues that were certified to the U.S. Attorney

  General.” Paperless Order (Dkt. 41). Former President Trump has now done so by filing a

  preliminary injunction motion seeking a “declar[ation] that Section 230(c) of the Communications

  Decency Act of 1996 is unconstitutional[.]” Mot. (Dkt. 43) at 30. Accordingly, the stay of the

  Government’s intervention deadline will presumably soon be lifted, and the Government will need

  to decide whether to intervene in this action and address that aspect of Plaintiffs’ motion. Given

  the importance of the constitutional issues raised by this case, the Court will presumably want to

  consider the Government’s views on the constitutional challenge presented by Plaintiffs’

  preliminary injunction motion at the same time it considers the parties’ views. Consequently, the

  Government should be able to offer its views on an appropriate briefing schedule for the

  preliminary injunction motion before the Court sets the relevant deadlines.




                                                    4
Case 1:21-cv-22445-KMM Document 54 Entered on FLSD Docket 09/01/2021 Page 5 of 7




         A short delay in setting a briefing schedule will not prejudice Plaintiffs, who have not

  treated the preliminary injunction motion as an urgent matter. To the contrary, Former President

  Trump’s extended delay in bringing his preliminary injunction motion indicates that it is not time-

  sensitive. His motion seeks an order reinstating his ability to upload new videos to his YouTube

  channel, which was suspended in January 2021. Former President Trump waited for six months

  (until July 7, 2021) to even file this action, and he then waited another month and a half (until

  August 23, 2021) to move for a preliminary injunction. Plaintiffs filed that motion before even

  serving their Complaint on YouTube, and Plaintiffs did not attempt service or offer YouTube a

  service waiver until almost two months after Plaintiffs filed their Complaint. Moreover, although

  Plaintiffs received leave to file an overlength preliminary injunction motion in the Facebook action

  on August 13, 2021, they still have not filed such a motion and have not indicated when they plan

  to do so. Nor have they done so in the Twitter action. Clearly, then, the preliminary injunction

  motion does not require expedited treatment, and Plaintiffs’ interests will not be impaired by the

  limited relief that YouTube seeks.

                                           CONCLUSION

         For these reasons, YouTube respectfully requests that the Court defer its setting of a

  briefing schedule for Plaintiffs’ preliminary injunction motion and the deadline for the parties to

  hold a conference until it is determined whether this case will be related to the other cases Former

  President Trump has filed in this District, whether the United States will intervene, and whether

  this case will be transferred to the Northern District of California. In the alternative, YouTube

  respectfully requests a status conference during which the parties can state their respective

  positions on a briefing schedule and the timing for a conference.




                                                   5
Case 1:21-cv-22445-KMM Document 54 Entered on FLSD Docket 09/01/2021 Page 6 of 7




                           LOCAL RULE 7.1(a)(3) CERTIFICATION

         In accordance with Local Rule 7.1(a)(3), undersigned counsel has conferred with Plaintiffs’

  counsel regarding this motion. Plaintiffs do not agree to the relief sought herein, except that they

  have consented to extending the deadline for the conference required under Local Rule 16.1 and

  F.R.C.P. 26(f) by 30 days.



 DATED: September 1, 2021                       Respectfully submitted,
                                                STEARNS WEAVER MILLER WEISSLER
                                                ALHADEFF & SITTERSON, P.A.
                                                150 West Flagler Street, Suite 2200
                                                Miami, Florida 33130
                                                Telephone: (305) 789-3229
                                                Facsimile: (305) 789-3395

                                                By:    /s/ Jay B. Shapiro
                                                       Jay B. Shapiro
                                                       Florida Bar No. 776361
                                                       jshapiro@stearnsweaver.com
                                                       Abigail G. Corbett
                                                       Florida Bar No. 31332
                                                       acorbett@stearnsweaver.com
                                                       Douglas L. Kilby
                                                       Florida Bar No. 0073407
                                                       dkilby@stearnsweaver.com

                                                WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                1301 Avenue of the Americas, 40th Floor
                                                New York, NY 10019
                                                Telephone: (212) 999-5800
                                                Facsimile: (212) 999-5801

                                                       Brian M. Willen. (pro hac vice pending)
                                                       bwillen@wsgr.com
                                                       Benjamin Margo (pro hac vice pending)
                                                       bmargo@wsgr.com



                                                   6
Case 1:21-cv-22445-KMM Document 54 Entered on FLSD Docket 09/01/2021 Page 7 of 7




                                                  WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                  1700 K. Street NW, Fifth Floor
                                                  Washington, DC 20006
                                                  Telephone: (202) 973-8800

                                                          Steffen N. Johnson. (pro hac vice pending)
                                                          sjohnson@wsgr.com
                                                          Meng Jia Yang. (pro hac vice pending)
                                                          mjyang@wsgr.com

                                                  WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                  One Market Plaza
                                                  Spear Tower, Suite 3300
                                                  San Francisco, CA 94105
                                                  Telephone: (415) 947-2000

                                                          Amit Gressel (pro hac vice pending)
                                                          agressel@wsgr.com

                                                  Attorneys for Defendants YOUTUBE LLC
                                                  and SUNDAR PICHAI


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 1st day of September, 2021, I electronically filed a

  copy of the foregoing document with the Clerk of the Court using CM/ECF, which will send a

  notice of electronic filing to all counsel of record.

                                                          By: /s/ Jay B. Shapiro
                                                               Jay B. Shapiro




                                                     7
